        Case 1:19-cr-00651-LTS Document 160 Filed 02/12/20 Page 1 of 1




                       LAW OFFICES OF ALI AND BAINS PC
                              118-35 QUEENS BLVD
                            FOREST HILLS NY 11375
                                PH (718) 544-8000
                                FX 718) 480-1244
                             tbains@alibainsfirm.com


                                                    February 12, 2020

BY ECF ONLY
The Honorable Laura Taylor Swain
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

      Re:     United States v. Mircea Constantinescu, 19 Cr. 651 (LTS)

Dear Judge Swain:

         After further review our office is requesting that we be discharged as counsel for Mircea
  Constantinescu and he be assigned pro-bono counsel. The conflict we referred to in our January
  20, 2020 letter is substantially more serious than we initially thought.

        I believe that our contacts with Mr. Florian will severely prejudice either Mr.
  Constantinescu or Mr. Florian if we continue as Mr. Constantinescu’s counsel..




                                                    Respectfully submitted,
                                                    Tejinder Bains
                                                    Attorney for Mircia Constantinescu




                                               1
